Title: From Benjamin Franklin to the Conde de Aranda, 4 March 1782
From: Franklin, Benjamin
To: Aranda, Pedro Pablo Abarca de Bolea, Conde de


Sir,
Passy, March 4. 1782.
The Bearer Don Gabriel Olivar, a Clergyman of the Island of Minorca, is recommended to me by a Friend in London, as an honest worthy Man. I beg leave at his Request to present him to your Excellency, and to ask in his Favour a few Moments of your Attention. With great & Sincere Respect, I am, Your Excellency’s &c.
His Exy. the Count D’Aranda. Ambr. of Spain.
